DETAILED ACTION
Information Disclosure Statement
The IDS filed on 01/27/2021 has been considered and made of record.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 20, there is no antecedent basic for “the width of the recess and the height of the recess.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura [US 2012/0320559] in view of Chen [US 2014/0308907].
Regarding claim 1, Kimura discloses a high frequency module (21, figures 1-7) comprising: 
a wiring board (22, figure 1A);
a first component (3a, figures 1A, 2 and 4A) and a second component (3b, figures 1A, 2 and 4A), wherein the first component and the second component are mounted on a major surface of the wiring board (figures 1A, 2 and 4A);

a sealing resin layer (5, figures 1A, 2 and 4A) having a contact surface being in contact with the wiring board, an opposite surface being opposite to the contact surface, and side surfaces connecting edges of the contact surface to corresponding edges of the opposite surface, the sealing resin layer covering the wiring board, the first component, the second component, and the electroconductive member (figure 1A); and
a shield film (9, figures 1A-1B and 2) covering at least the opposite surface and the side surfaces of the sealing resin layer, wherein the electroconductive member is a conductor by itself or has a tabular conductor having one surface facing the first component and another surface facing the second component, a recess (25, figures 1A-1B) is provided from the opposite surface of the sealing resin layer to the electroconductive member so as to expose a part of the electroconductive member, the recess being provided inside the sealing resin layer and not reaching the side surfaces of the sealing resin layer, and the shield film further covers a wall surface of the recess and the exposed part of the electroconductive member.
Kimura discloses the claimed invention except for a ratio of “the width of the recess over the height of the recess is greater than or equal to 1.02.”
Chen discloses an electronic apparatus (figure 13F) comprising at least one functional component (130, figure 13F) being mounted on a substrate wiring board (252, figure 13F); a sealing resin (262, figure 13F) comprises at least one recess (552, figure 13F) being set on the at least one component; a shielding member (572, figure 13F) 
	            It would have been obvious matter of design choice to set a width of the recess being greater than a depth of the recess in the high frequency module of Kimura, as suggested by Chen, for the purpose of providing maximum heat dissipation therefrom the functional component on the substrate wiring board, since such a modification would have involved a mere change in the dimensions of a width and a depth of the recess.  A change in dimension of proportion is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC System, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 5, Kimura in view of Chen, as modified, disclose wherein the one or more electroconductive members comprise a plurality of electroconductive members (24a, 24c, figures 5A-5B) and the recess (25, 26, figure 5B) is provided at a position corresponding to each one of the plurality of electroconductive members (figures 5A-5B).
Regarding claim 7, Kimura in view of Chen, as modified, disclose wherein the one or more electroconductive members comprise a plurality of electroconductive members (24b, figures 4A-4B), and the recess (25, figures 4A-4B) is a single recess through which all of the plurality of electroconductive members are exposed.
Regarding claims 8, 13 and 15, Kimura in view of Lin et al., as modified, disclose the claimed invention except for wherein the recess is shaped to expand in a direction from the contact surface toward the opposite surface of the sealing resin layer.
	Chen further discloses the electronic apparatus (figure 13F) comprising the recess being shaped to expand in a direction from the contact surface (556, figure 13F) toward the opposite surface of the sealing resin layer (figure 13F).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the recess design of Chen for the recess of Kimura, as modified, for the purpose of providing additional heat dissipation therefrom the substrate wiring board of the functional component.

Claims 2-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Chen, as modified, as applied to claims 1, 2 and 3 above, and further in view of Kawabata et al. [US 2017/0301628].
Regarding claim 2, Kimura in view of Chen, as modified, disclose the claimed invention except for a magnetic film provided between the sealing resin layer and the shield film.
	Kawabata et al., disclose a high frequency module (figures 1-32) comprising a plurality of components (31, 32, figure 1) being mounted on a wiring board (20, figure 1), wherein the plurality of components is encapsulated by a seal resin layer (40, figure 1) and enclosed by a shield film (60, figure 1), and at least one magnetic film (50, figure 1) is provided between the sealing resin layer and the shield film.
	It would have been to one of ordinary skill in the art at the time the invention was made to add the magnetic film between the seal resin layer and the shield film of the 
Regarding claim 3, Kimura in view of Chen, as modified, disclose the claimed invention except for a magnetic film provided to cover the shield film.
Kawabata et al., disclose a high frequency module (11C/11D, figures 7-8) comprising a plurality of components (31, 32, figures 7-8) being mounted on a wiring board (20, figures 7-8), wherein the plurality of components is encapsulated by a seal resin layer (40, figures 7-8) and enclosed by a shield film (60, figures 7-8), and at least one magnetic film (50, figures 7-8) is provided to cover the shield film (figures 7-8).
It would have been to one of ordinary skill in the art at the time the invention was made to add the magnetic film on the shield film of the device of Kimura in view of Chen, as modified, as suggested by Kawabata et al., for the purpose of providing magnetic shield in the electronic device.
Regarding claims 4 and 9, Kimura in view of Chen, as modified, disclose the claimed invention except for wherein the magnetic film is also provided on the wall surface of the recess.
	Kawabata et al., disclose a high frequency module (figure 29) comprising a plurality of components (31, 32, figure 29) being mounted on a wiring board (20A, figure 29), wherein the plurality of components is encapsulated by a seal resin layer (40, figure 29) and enclosed by a shield film (60, figure 29), and at least one magnetic film (50, figure 29) is also provided on the wall surface of the recess (46, figure 29).
It would have been to one of ordinary skill in the art at the time the invention was made to add the magnetic film on the shield film of the device of Kimura in view of Chen, 
Regarding claims 10-12, Kimura, in view of Kawabata et al., as modified, disclose the claimed invention except for wherein the recess is shaped to expand in a direction from the contact surface toward the opposite surface of the sealing resin layer.
	Chen discloses the electronic apparatus (figure 13F) comprising the recess being shaped to expand in a direction from the contact surface (556, figure 13F) toward the opposite surface of the sealing resin layer (figure 13F).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the recess design of Chen for the recess of Kimura, in view of Kawabata et al., as modified, for the purpose of providing additional heat dissipation therefrom the substrate wiring board of the functional component.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Chen, as modified, as applied to claim 1 above, and further in view of Tsukamoto et al. [US 2012/0008288].
Regarding claim 6, Kimura in view of Chen, as modified, disclose wherein the one or more electroconductive members comprise a plurality of electroconductive members (24b, figures 4A-4B), and the recess (25, figures 4A-4B) has a single closed-bottom portion provided to a depth at which the plurality of electroconductive members are not exposed.

Tsukamoto et al., disclose a high frequency module (figures 1A-1B and 2A-2B), comprising a plurality of electroconductive members (16, figures 1A-1B and 2A-2B) mounted on a wiring board (10, figures 1A-1B and 2A-2B), each bottom of the electroconductive member comprise a hole (18, figures 1A-1B and 2A-2B).
It would have been to one of ordinary skill in the art at the time the invention was made to add the through hole at the bottom of each of the electroconductive member of Kimura, in view of Chen, as modified, as suggested by Tsukamoto et al., for the purpose of providing heat dissipation therefrom the wiring board of the high frequency module.
It would have been an obvious matter of design choice to use the hole design of Tsukamoto et al., to set underneath each electroconductive member and get through the wiring board in the electronic device of Kimura, since such a modification would have involved the use of a combination that only to get through the wiring board with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  
Regarding claim 14, Kimura, in view of Tsukamoto et al., as modified, disclose the claimed invention except for wherein the recess is shaped to expand in a direction from the contact surface toward the opposite surface of the sealing resin layer.

	It would have been to one of ordinary skill in the art at the time the invention was made to use the recess design of Chen for the recess of Kimura, in view of Tsukamoto et al., as modified, for the purpose of providing additional heat dissipation therefrom the substrate wiring board of the functional component.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al. [US 2005/0230711] disclose circuit connecting structure and fabricating method thereof; 
Lin et al. [US 8,704, 341] disclose semiconductor package; and
Song [US 2012/0228751] discloses semiconductor package and method of manufacturing the same.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
04/03/2021